Citation Nr: 1404068	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  05-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypothyroidism due to thyroidectomy, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for hypothyroidism.

In March 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2010, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was exposed to radiation in 1957 while stationed at Camp Desert Rock, Nevada and assigned to work on vehicles that were used during testing during Operation Plumbbob.  He believes that radiation exposure caused his current hypothyroidism, which he states led to a thyroidectomy.  He testified that he was having problems with his throat, skin, and reproductive system; went to Maxwell Air Force Base (AFB) for evaluation in 1992; and was told that all of his problems were related to his thyroid.  He also testified that he had a biopsy performed in 1992 at the Montgomery VA Medical Center (VAMC) and was told that his thyroid problem was due to exposure to ionizing radiation.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer, including of the thyroid, that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes thyroid cancer and non-malignant thyroid nodular disease.  38 C.F.R. § 3.311(b)(2)(ii), (xvii).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The term onsite participation means: (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period means: (N) For Operation PLUMBBOB the period May 28, 1957 through October 22, 1957.  38 C.F.R. § 3.309(d)(3)(v)(N).

The Veteran's available service personnel records document that he was stationed at Camp Desert Rock, Nevada from May 1957 to August 1957 and his principal duty at that time was automotive repairman.  In September 2013, the Veteran submitted a Radiation Exposure History report dated in April 2012 from the National Nuclear Security Administration, Nevada Site Office.  The report identified a whole-body gamma MREM of 53 from exposure in 1957.  The Board finds that these records support the Veteran's contention that he was present at a test site and performed official military duties in connection with automotive equipment used in direct support of a nuclear test during the official operation period of an atmospheric nuclear test.

However, while the Veteran appears to be a "radiation-exposed veteran," his claimed hypothyroidism disability is not included in the list of diseases subject to presumptive service connection.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Therefore, presumptive service connection based on status as a radiation-exposed veteran is not warranted.

Regarding the existence of any radiogenic disease as defined by 38 C.F.R. § 3.311(b)(2), the Board finds that additional development is required.

The Veteran's claims file has been rebuilt, and many records remain missing or incomplete, including his current claim for service connection and various treatment records.

In June 2010, the Board remanded the claim, in part, to request all records of the Veteran's treatment since 1992 from the Montgomery VAMC and Maxwell AFB.  

VA treatment records were received dated in July 1986 and from May 1992 to the present.  A July 1986 medical certificate indicates that the Veteran presented for an Agent Orange examination.  He was taking no medications, had no active disease, and the impression was no finding.  A May 1992 oncology clinic note reflects that the Veteran reported a history of underactive thyroid that was noted within the last year and for which he was taking Synthroid.  He reported a history of exposure to ionizing radiation in 1956 at a nuclear blast site.  The impression was history of hypothyroidism.  Other VA treatment records indicate that the Veteran was treated at Maxwell AFB, which also prescribed Synthroid for his hypothyroidism.   

Regarding records from Maxwell AFB, the National Personnel Records Center (NPRC) advised the AMC in June 2010 that if the request was for clinical records, the request should be resubmitted under "C01" along with the name of the hospital, location where the Veteran was treated, the single year to be searched, and the allegation.  In September 2010, the AMC requested all records of treatment from January 1992 to the present directly from Maxwell AFB.  In an October 2010 response, Maxwell AFB personnel indicated that there was "no history of record" and that the "records [were] retired."  In a March 2012 letter, the RO advised the Veteran that a negative reply had been received from Maxwell AFB regarding his treatment for hypothyroidism since 1992.

The Board finds that a remand is required to provide further assistance to the Veteran to attempt to obtain outstanding medical evidence, which may reveal the diagnosis for which Synthroid was initially prescribed and when the Veteran had his thyroid removed (thyroidectomy).  First, the May 1992 VA oncology clinic note does not indicate that it was the Veteran's initial visit; it appears that earlier treatment records from the Montgomery VAMC may exist.  The RO/AMC should request all treatment records from the Montgomery VAMC dated from April 1981 to May 1992, including performing a search of any archived records if necessary.  Second, Maxwell AFB indicated that the Veteran's records were "retired."  The RO/AMC should attempt to locate and obtain all treatment records from Maxwell AFB dated from April 1981 to the present.

After receiving any additional pertinent medical evidence, the RO/AMC should review the evidence to determine whether any radiogenic disease, such as non-malignant thyroid nodular disease, became manifest 5 years or more after exposure in 1957.  See 38 C.F.R. § 3.311(b)(5)(iv).  If competent medical evidence establishes that a radiogenic disease manifested 5 years or more after exposure, the RO/AMC should complete the development procedures outlined in 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain all treatment records dated from April 1981 to May 1992 from the Montgomery VAMC, including performing a search of any archived records if necessary.  The RO or AMC should also attempt to locate and obtain all treatment records from Maxwell AFB dated from April 1981 to the present, which were identified as "retired" by Maxwell AFB in October 2010.  All attempts to procure records should be documented in the file.  If the RO or AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of such.

2.  After receiving any additional pertinent medical evidence, the RO/AMC should review the evidence to determine whether any radiogenic disease, such as non-malignant thyroid nodular disease, became manifest 5 years or more after exposure in 1957.  If a radiogenic disease is shown by competent medical evidence, the RO/AMC should complete the development procedures outlined in 38 C.F.R. § 3.311.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



